DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 9-11, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017015464 A1 to Barbulescu et al. in view of US 2,052,846 to Ryba.
Re-claim 1, Barbulescu et al. teach a dual action magnetic brake comprising: a rotatable shaft 150; a coil 112 is fixed to a housing 110 and disposed around portions of the shaft, the coil generates a magnetic field when energized with electrical current; a braking member 130 is disposed proximate to the coil and coupled to the shaft for rotation together with the shaft, the braking member comprises one or more band portions each having a first end 132 and a second end 132 (see figure 3A), the one or more band portions are positioned about the shaft in an annular arrangement in which the first end of one of the one or more band portions is spaced 
However, Barbulescu et al. fail to teach the first end of the one of the one or more band portions and the second end of the adjacent one of the one or more band portions are coupled via one or more flexible members, wherein the braking member and the one or more flexible members are moveable in response to the presence or absence of the magnetic field to selectively decouple or couple the braking member with the coil to facilitate rotation or non-rotation of the shaft, respectively; and -2-Serial No.: 16/646,285wherein the one or more flexible members and the stiffness of the braking member are together configured to apply a biasing force to control a size of the gap to change an effective diameter of the braking member in the absence of the magnetic field.
Ryba teaches a brake band that may be provided with flexible members disposed between ends 5 of a band (see page 2 column 1 lines 23-31).  These flexible members provide an expanding or release function for the brake band, thus ensuring a quick release of the brake band as necessary.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the adjacent brake band ends of Barbulescu et al. with flexible members as taught by Ryba, thus ensuring a release of the brake band in the absence of the magnetic field.  The flexible members of Ryba would have cooperated with the stiffness of the band to decouple or couple the braking member with the coil, and apply a biasing force to control a size of the gap to change the effective diameter of the braking member in the absence of the magnetic field.

Re-claim 4, the coil is wound around a bobbin comprising a ferromagnetic material (see paragraph 22).
Re-claims 5 and 6, the one or more flexible members (i.e. the spring elements taught by Ryba) are compressed in the presence of the magnetic field and decompressed in the absence of the magnetic field; the shaft rotates when the one or more flexible members are decompressed and non-rotatable when the one or more flexible members are compressed.
Re-claim 7, the braking member 130 is positioned directly adjacent the coil 112.
Re-claims 9 and 10, although Ryba fails to specify a plurality of flexible members extended across the gap (as formed by ends 5 of the brake band), it stands to reason that utilizing additional springs is within the knowledge of the artisan, as this would simply provide additional spring force for releasing the brake band.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have expanded upon the teachings of Ryba and use a plurality of flexible members, as this would have provided an increased release function. 
Re-claim 11, Ryba teaches a braking band member used in a transmission setting (see figure 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have relied upon Ryba teaching the rotatable shaft 8 as a first, driven shaft 8a that is disposed end-to end relative to a second, drive shaft 8b when having modified the apparatus of Barbulescu et al.
Re-claim 16, the device of Barbulescu et al. is a rotating object that is braked by the actuation of the coil.

Re-claim 18, Barbulescu et al. teach a method of applying a braking force to a shaft 150 that is rotatable, the method comprising: disposing a braking member 130 around portions of the shaft, wherein the braking member comprises one or more band portions each having a first end 132 and a second end 132, wherein the one or more band portions are positioned about the shaft in an annular arrangement in which the first end of one of the one or more band portions is spaced apart from the second end of an adjacent one of the one or more band portions -5-Serial No.: 16/646,285by a gap 131, a stiffness of the braking member apply a biasing force to control a size of the gap to change an effective diameter of the braking member in the absence of the magnetic field; coupling the braking member to the shaft for rotation together (tabs 132 are engaged with the rotating portion and shaft of the device, see figure 2A and paragraph 23); disposing a coil 112 adjacent to the braking member and fixedly attaching the coil to a housing 110; energizing the coil with electrical current generates a magnetic field, wherein energizing the coil with electrical current moves the braking member 130 to inhibit rotation of the shaft.  The brake band made from a metal (see page 5) will have a stiffness and memory, that when not acted upon by the magnetic field will return to its original condition (i.e. expanded condition).  
However, Barbulescu et al. fail to teach the first end of the one of the one or more band portions and the second end of the adjacent one of the one or more band portions coupled via one or more flexible members that are biased in a decompressed state; rotating the shaft when the flexible members are in the decompressed state, wherein the one or more flexible members apply a biasing force to control a size of the gap to change an effective diameter of the braking member in the absence of the magnetic field; and energizing the coil with electrical current to generate a 
Ryba teaches a brake band that may be provided with flexible members disposed between ends 5 of a band (see page 2 column 1 lines 23-31).  These flexible members provide an expanding or release function for the brake band, thus ensuring a quick release of the brake band as necessary.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the adjacent brake band ends of Barbulescu et al. with flexible members as taught by Ryba, thus ensuring a release of the brake band in the absence of the magnetic field.  The flexible members of Ryba would have cooperated with the stiffness of the band to decouple or couple the braking member with the coil, and apply a biasing force to control a size of the gap to change the effective diameter of the braking member in the absence of the magnetic field.
Re-claim 19, energizing the coil 112 moves the braking band 130 towards the coil.
Re-claim 20, energizing the coil 112 contracts the braking band towards the coil.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbulescu et al. in view of Ryba as applied to claim 1 above, and further in view of US 2011/0000751 A1 to Carlson et al.
Barbulescu et al. fail to teach the braking member radially expanding the presence of the magnetic field and radially contract in the absence of the magnetic field, but rather teach the opposite operation.  
Carlson et al. teach a brake having a brake member (or band) that radially expands in the presence of the magnetic field and radially contracts in the absence of the magnetic field, as is a commonly known design in the art.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reversed the operation of the brake device of Barbulescu et al. as taught by Carlson et al., as each mode of operation would have yielded the same expectant result of providing a braking action upon a rotation shaft.
Allowable Subject Matter
Claims 12-15 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 9-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


TJW
January 4, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657